Title: To George Washington from David Cobb, 7 May 1781
From: Cobb, David
To: Washington, George


                        
                            My Dear Genll
                            Boston May 7th 1781
                        
                        Your Letter of the 21st ulto, I receiv’d, and cou’d wish to have immediately obey’d its summons; but the
                            necessity of my private affairs still obliges me (tho painfull) to request your Excellency’s patience ’till the first of
                            next month; your Excellency may depend on it, that nothing shall detain me ’till then, but what is of the utmost
                            importance to my future wellfare. I am, with the greatest respect & esteem Your Excellency’s most obedient Servant
                        
                            David Cobb
                        
                    